Citation Nr: 0610122	
Decision Date: 04/06/06    Archive Date: 04/13/06

DOCKET NO.  95-00 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disorder, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for fatigue, to include 
as due to an undiagnosed illness.

3.  Entitlement to a disability rating in excess of 10 
percent for service-connected chronic left ankle sprain.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active military service from May 1988 to May 
1993, to include a period of service in Southwest Asia from 
January 1991 to May 1991.

This matter is before the Board of Veterans' Appeals (Board) 
from a June 1994 rating decision from the Louisville, 
Kentucky, Department of Veterans Affairs (VA) Regional Office 
(RO) that granted service connection and an initial 
noncompensable disability rating for a left ankle disorder, 
and which denied entitlement to service connection for 
chronic fatigue and for a respiratory disorder, to include 
bronchitis, secondary to exposure to environmental hazards 
while in Southwest Asia.  The matter has since been 
transferred to the jurisdiction of the RO in Boise, Idaho.

After a September 1998 Board decision denied entitlement to 
service connection for fatigue and for a respiratory 
disorder, the veteran appealed to the United States Court of 
Appeals for Veterans Claims (Court).  Pursuant to a November 
1999 joint motion of the parties, the Court in November 1999 
vacated the September 1998 Board decision and remanded the 
appeal to the Board for readjudication consistent with the 
joint motion.

Although a November 2001 rating decision increased the 
initial rating for chronic left ankle sprain to 10 percent 
since May 1993, the claim for an initial rating in excess of 
10 percent remains before the Board because the veteran is 
presumed to seek the maximum benefit allowed by law or 
regulations, where less than the maximum benefit is awarded.  
AB v. Brown, 6 Vet. App. 35, 38 (1993).

This matter was most recently before the Board in April 2005, 
wherein it was, again, remanded for additional development.  
The case is now returned to the Board for appellate review.


FINDINGS OF FACT

1.  The veteran has a respiratory disorder that has been 
variously diagnosed that was first manifested during his 
period of active service.

2.  The veteran does not meet the criteria for chronic 
fatigue syndrome; his reported fatigue symptoms have been 
attributed to possible sleep apnea; but not to an undiagnosed 
illness or any incident related to service.

3.  Prior to May 5, 2005, the veteran's chronic left ankle 
sprain was manifested by pain and swelling on exertion with 
no limitation of motion.

4. From May 5, 2005, the range of motion of the veteran's 
left ankle was manifested by zero degrees of dorsiflexion and 
25 degrees of plantar flexion.


CONCLUSIONS OF LAW

1.  A respiratory disorder, variously diagnosed as chronic 
bronchitis and exercise induced asthma, was incurred in 
service. 38 U.S.C.A. § 1110 (West 2002 & Supp. 2005); 38 
C.F.R. § 3.303 (2005). 

2.  A disorder manifested by fatigue was not incurred in or 
aggravated by service, or as due to an undiagnosed illness. 
38 U.S.C.A. §§ 1110, 1112, 1113, 1117, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309, 3.317 (2005).

3.  The schedular criteria for an initial disability rating 
greater than 10 percent for a chronic left ankle sprain, 
prior to May 5, 2005, have not been met. 38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.40, 4.71a, 
Diagnostic Code 5271 (2005).

4.  The schedular criteria for a disability rating of 20 
percent for chronic left ankle sprain, from May 5, 2005, have 
been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 4.40, 4.71a, Diagnostic Code 5271 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to complete and support a claim and to 
assist claimants in the development of evidence.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 
3.159 (2005).  In this case, VA's duties have been fulfilled 
to the extent possible.

Specifically, a VCAA notice letter consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.

VA satisfied the duty to notify by means of letters to the 
veteran from the RO dated in June 1996, August 1996, November 
2000, and November 2001 and from the Appeals Management 
Center (AMC) dated in March 2004 and April 2005, as well as 
by the discussions in the June 1994 rating decision, the 
November 1994  Statement of the Case (SOC), the May 1995, 
January 1998, December 2001, February 2003, October 2004 and 
January 2006 Supplemental Statements of the Case (SSOC), and 
in the July 2003 and April 2005 Board remands.  The veteran 
was told of what was required to substantiate his claims for 
service connection and for a higher disability rating and of 
his and VA's respective duties, i.e., that VA would attempt 
to get any additional records that he identified as being 
helpful to his claims.  He was also asked to submit evidence 
and/or information, which would include that in his 
possession, to the RO.  The RO stated that it was giving him 
the opportunity to submit additional evidence or request 
assistance prior to making a decision.  

Since service connection was granted for the issue of 
entitlement to an increased disability rating for the left 
ankle disorder, and the initial rating has been assigned 
effective the date of the veteran's separation from service, 
there is no potential service connection or effective date 
issue that would warrant additional notice.  See the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. March 3, 2006).  
Additionally, since the veteran's claim for service 
connection for fatigue, to include as due to an undiagnosed 
illness, was denied by the RO and is also being denied by the 
Board, as discussed herein, there is no potential effective 
date or disability rating issue that would warrant additional 
notice as to that service connection issue.  Id. 

As to the issues of entitlement to service connection for a 
respiratory disorder, to include as due to an undiagnosed 
illness, and the issue of entitlement to a disability rating 
in excess of 10 percent for service-connected chronic left 
ankle sprain from May 5, 2005, the Court in Dingess/Hartman 
held that VA's notice requirements under 38 U.S.C.A. § 5103 
(a) and 38 C.F.R. § 3.159 (b) apply to all five elements of a 
service connection claim.  Those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and disability; (4) 
degree of disability; and (5) effective date of disability.  
The Court held that upon receipt of an application for a 
service connection claim, 38 U.S.C.A. § 5103 (a) and 
38 C.F.R. § 3.159 (b) require VA to review the information 
and the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
slip op. at 14.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

As indicated above, the AMC issued the veteran notices by 
letters dated in March 2004 and April 2005 which informed him 
of the type of information and evidence that was needed to 
substantiate his claims for service connection and for an 
increased disability rating.  These notices did not address 
the type of evidence necessary to establish the assignment of 
a disability rating for newly established service connection 
and an effective date for the disabilities on appeal.  
Despite any perceived inadequacies of the notices as to the 
foregoing elements, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final 
disposition in those issues that the Board is presently 
deciding.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  In the decision below, the Board grants a claim 
for service connection for a respiratory disorder and 
entitlement to an increased disability rating for the 
service-connected chronic left ankle sprain, from May 5, 
2005.  The agency of original jurisdiction will be 
responsible for addressing any notice defect with respect to 
the rating and effective date elements when effectuating the 
award. 

Additionally, the veteran's claim was initially adjudicated 
by the RO in June 1994.  The aforestated initial notice was 
clearly provided to the veteran subsequent to the initial 
adjudication of this matter.  However, to the extent that he 
was not provided adequate VCAA notice prior to the initial 
adjudication of his claim, this was nonprejudicial.  There is 
no indication that the outcome of the case has been affected, 
and the veteran has been provided a meaningful opportunity to 
participate effectively in the processing of his claim.  See 
Mayfield v. Nicholson, 19 Vet App 103 (2005).  The content of 
the subsequent notice provided to the veteran fully complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b), and after notice was provided, the case was 
readjudicated and the aforestated SOC and SSOCs were provided 
to the veteran.

The Board notes that the most recent SSOC was mailed to the 
veteran at his last known place of domicile in January 2006.  
In February 2006, the SSOC was returned to the Board by the 
post office as undeliverable.  The "duty to assist" the 
veteran in the development of facts pertinent to his claim is 
not a "one-way street." See Wood v. Derwinski, 1 Vet. App. 
190 (1991).  VA is not required "to turn up heaven and earth" 
to find the correct address for a claimant.  See Hyson v. 
Brown, 5 Vet. App. 262 (1993).   The Board finds that VA has 
properly discharged its duty to mail the veteran appropriate 
documents.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d) (2005).  
The veteran's relevant medical treatment records have been 
obtained, as discussed below.  There is no indication of any 
additional, relevant records that the RO failed to obtain.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.159(c)(4) (2005).  In the matter at hand, the veteran was 
afforded VA examinations in August 1993, January 1994, 
November 1997, October 1998, September 2002, April 2004, 
August 2004, and May 2005.  The examinations were thorough in 
nature, based upon a review of the veteran's entire claims 
folder, and provided findings that are deemed to be more than 
adequate.  Under such circumstances, there is no duty to 
provide another examination or medical opinion.  Id. 

Accordingly, the requirements of the VCAA have been met by 
the RO to the extent possible.  Having determined that the 
duty to notify and the duty to assist have been satisfied, 
the Board turns to an evaluation of the veteran's claims on 
the merits.

Service connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In addition, service-connected disability compensation may be 
paid to (1) a claimant who is "a Persian Gulf veteran"; (2) 
"who exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed in paragraph (b) of [38 C.F.R. § 3.317]"; (3) which 
"became manifest either during active military, naval or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2006"; and (4) that such 
symptomatology "by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis."  Signs or symptoms which may be manifestations of 
undiagnosed illness include, but are not limited to: fatigue, 
signs or symptoms involving the skin, muscle or joint pain, 
neurologic signs or symptoms, neuropsychological signs or 
symptoms, signs or symptoms involving the respiratory system, 
and gastrointestinal signs or symptoms.  38 C.F.R. § 
3.317(a), (b).

For purposes of this section, a qualifying chronic disability 
means a chronic disability resulting from any of the 
following (or any combination of the following): (A) An 
undiagnosed illness; (B) The following medically unexplained 
chronic multisymptom illnesses that are defined by a cluster 
of signs or symptoms: (1) Chronic fatigue syndrome; (2) 
Fibromyalgia; (3) Irritable bowel syndrome; or (4) Any other 
illness that the Secretary determines meets the criteria in 
paragraph (a)(2)(ii) of this section for a medically 
unexplained chronic multisymptom illness; or (C) Any 
diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C. 1117(d) warrants a 
presumption of service-connection. 38 C.F.R. § 
3.317(a)(2)(i).  For purposes of this section, the term 
medically unexplained chronic multisymptom illness means a 
diagnosed illness without conclusive pathophysiology or 
etiology, that is characterized by overlapping symptoms and 
signs and has features such as fatigue, pain, disability out 
of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities.  Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained. 
38 C.F.R. § 3.317(a)(2)(ii).  For purposes of this section, 
"objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification. 38 
C.F.R. § 3.317(a)(3).  For purposes of this section, 
disabilities that have existed for 6 months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6- month period will be 
considered chronic.  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest. 38 C.F.R. § 3.317(a)(4).

The veteran served in the Southwest Asia Theater of 
Operations from January 1991 to May 1991.  His service 
medical records for the period from September 1998 to March 
1993, reflect treatment for a sinus problem and a sore 
throat, diagnosed as pharyngitis, prior to his service in the 
Persian Gulf.  There was no evidence of complaints of, or 
treatment for fatigue.  The service medical records do not 
show any treatment for the claimed undiagnosed illnesses 
during the veteran's service in the Persian Gulf.  The first 
related entry is dated in September 1992, wherein he was seen 
with a complaint of a chronic cough, that was occasionally 
productive, for the preceding six months.  He also reported 
fatigue.  A chest X-ray taken at that time was interpreted as 
negative. A pulmonary function test dated in September 1992, 
showed no diagnostic opinion.

The veteran was then seen in the troop medical clinic on 
September 18, 1992, where he again reported respiratory 
problems with no relief from medication.  The examiner's 
assessment was exercise induced asthma versus allergic 
response. The same assessment was made on September 29, 1992.

The veteran was referred to the pulmonary clinic in October 
1992.  An October 13, 1992, entry reflects that the veteran 
reported morning cough of six months duration that had, in 
the preceding two months, become a cough throughout the day.  
The cough was described as paroxysmal and productive of 
phlegm. He also reported fatigue and a decrease in endurance 
such that he had shortness of breath within 2-3 blocks.  He 
was unable to complete physical training.  He would awaken at 
night from coughing.  The impression was exercise induced 
asthma but the examiner said that he was troubled by the 
productive nature of the veteran's cough.  The veteran was 
given another pulmonary function test that was interpreted to 
be within normal limits.  He was given yet another pulmonary 
function test in October 1992 that was interpreted as: no 
obstructive airways disease; normal lung volumes; and, normal 
diffusion. 

The veteran was seen in November 1992 and given a profile to 
excuse him from physical training.  The record indicates that 
he was to be reevaluated in February 1993, however, there 
were no further service medical record entries regarding 
treatment for a respiratory disorder.

The veteran was given a separation physical examination in 
March 1993.  As part of the physical the veteran completed a 
Southwest Asia Demobilization/Redeployment Medical 
Evaluation.  He listed a number of pertinent symptoms, to 
include fatigue, chronic cough, and shortness of breath.

Subsequent to service, the veteran was afforded a VA general 
medical examination in August 1993.  He provided a history of 
the onset of a slightly productive cough in 1992, symptoms of 
which continued.  He also reported being short of breath 
while playing ball, and that he could not tolerate strenuous 
activities.  He also described being tired and rundown over 
the last year.  He would go to bed tired and wake up tired.  
He would have restless sleep.  Physical examination revealed 
his lungs to be clear to auscultation, anteroposteriorly.  
The pertinent diagnoses were  chronic bronchitis, fatigue, 
weakness and asthenia, etiology questionable.

A VA lung disease examination report dated in January 1994 
shows that the veteran reported that three months after 
service he began to experience difficulty breathing, and a 
choking sensation in the early part of the morning.  He felt 
like he had to cough or vomit but there was no vomiting, 
coughing or running of his nose.  He would have the same 
symptoms every day and they would last from 10 to 15 minutes.  
He reported a negative chest X-ray from eight months earlier 
and that he had been given an Alupent Inhaler which relived 
his symptoms.  He did not experience the symptoms after the 
morning period. There was no hematosis and there was no 
expectoration.  He denied smoking.  Physical examination 
revealed the lungs were equal on both sides.  Percussion and 
palpation were normal.  Air entry was equal to both sides.  
No abnormal sounds were heard.  No bronchial breathing was 
heard and no congestion was noted in the lungs.  The 
diagnosis was history of respiratory distress daily in early 
part of morning, with onset three months after service.  
Diagnostic studies showed chest X-rays were interpreted as 
showing no abnormalities of the chest, and a pulmonary 
function test was interpreted as normal by computer and found 
to represent normal spirometry after review by the physician.

A VA mental disorders examination report dated in January 
1994, shows that the veteran reported a cough early in the 
morning with yellowish sputum.  He had no fever and denied 
headaches or body aches.  He felt tired and run down at 
times. There was no change in this kind of feeling during 
different times of the day or month.  Sometimes he felt down 
in the dumps but had no suicidal ideas.  He related that he 
had no problems falling or staying asleep.  His appetite was 
good. He denied any tremors, sweating, palpitation or getting 
shortness of breath.  Based upon his complete examination, 
the examiner concluded that the veteran did not have any type 
of mental disorder.

In July 1995, the veteran was afforded a VA Persian Gulf 
Registry examination. He listed symptoms of recurring cough 
and fatigue.  Physical examination was essentially normal.  
The pertinent diagnoses were chronic bronchitis and chronic 
fatigue.

A VA lung disease examination report dated in August 1997 
shows that the examiner noted a history, as provided by the 
veteran, of a 5 to 6 year history of a slightly progressive 
dyspnea, occasionally associated with some cough and small 
amounts of whitish sputum production.  The veteran said that 
he had dyspnea on exertion and his exercise tolerance was 
limited to climbing three flights of stairs. Prior chest X-
rays were noted as negative and previous pulmonary function 
tests were reported as normal without response to bronchial 
dilators.  There was no history of allergies and no clear 
history of asthma.  The examiner noted a history of 
asymptomatic hypertension of about 5 years that was never 
treated.  The examiner also said that, based on the results 
of a July 1997 electrocardiogram an inferior infarct could 
not be ruled out.  The examiner said that physical 
examination of the cardiovascular system was not revealing 
except for an accentuated second aortic sound.  No peripheral 
findings or congestive heart failure were noted.  Chest 
examination revealed adequate symmetrical expansion, normal 
fremitus and resonance.  On auscultation, the breath sounds 
were clear throughout the lung fields, even during 
hyperventilation.  The cause of the veteran's symptoms could 
not be diagnosed because the history was nonspecific and the 
physical examination and laboratory studies were normal.  The 
examiner ordered a chest X-ray, pulmonary function test and 
laboratory studies. The diagnoses were hypertension and 
dyspnea on exertion of undetermined etiology.

The veteran's August 1997 chest X-ray was later interpreted 
to show no active disease.  His August 1997 pulmonary 
function test was interpreted to show spirometry, static 
volumes and diffusing capacity all were within normal limits.

A VA neurological examination report dated in November 1997 
shows that the veteran reported headaches and memory loss.  
He described skipping one to two meals per day and normally 
slept 6 hours, although he had difficulty maintaining his 
sleep.  He denied any specific reason for awakening.  His 
weight had been good over the last year and his appetite was 
good.  He denied any unusual fevers, rashes, nausea, vomiting 
or diarrhea with the exception of the nausea he would get 
during a headache.  He added having intermittently poor 
energy, and that some mornings he would wake up tired and 
wanted to go back to bed.  He currently worked as a factory 
supervisor.  In regard to his memory loss, the examiner 
suspected a reflection of poor concentration and could 
reflect stressors in the veteran's life and that his sleep 
disturbance could reflect mild depression.

The veteran was again afforded a VA mental disorder 
examination in November 1997.  The veteran, in pertinent 
part, related a history of persistent difficulty with fatigue 
and nausea. 

Outpatient treatment records from the Caylor-Nickel Medial 
Center dated from July 1998 to July 1999 show that the 
veteran had reported shortness of breath upon awakening 
several times per month.  His lungs were clear and 
respiration was normal.  It was noted that he also was 
snoring a lot, and that he was experiencing pauses in his 
breathing.  A sleep study conducted in August 1998 revealed a 
diagnosis of sleep apnea and that his sleep disorder was 
attributed to that. 

A letter from the veteran's spouse dated in July 2000 shows 
that she related the veteran could not drive more than one 
and one half to two hours before needing to pull over and 
rest.  She added that he had stopped running because he would 
experience shortness of breath, coughing, and gagging after a 
few blocks.  She also indicated he would stop breathing at 
night.

A VA examination report dated in September 2002 shows that 
the veteran reported continued fatigue at the end of the day 
periodically, and that he felt so fatigued every four to six 
weeks that he would stay in bed all weekend.  He added that 
the fatigue was not related to exertion and had not changed 
over the years.  The examiner noted that there were no 
clinical, objective manifestations of this complaint.  The 
veteran also described a morning cough that would last about 
five minutes.  He indicated that he was not short of breath 
on usual exertion, and was not physically active.  He added 
that he could do yard work without getting chest pains or 
shortness of breath.  Chest X-rays and pulmonary function 
tests were within normal limits.  The examiner indicated that 
there were no clinical manifestations of a lung disease, but 
diagnosed bronchitis based on history.

A VA examination report dated in April 2004 shows that with 
regard to possible chronic fatigue, a review of the symptoms 
specific to this disorder revealed no lymphadenopathy, 
fevers, migratory joint aches, non-exudative pharyngitis, 
generalized muscle aches or weakness, recent headaches, or 
neuropsychiatric issues.  He had some history of sleep 
disturbances.  He did exhibit symptoms suggestive of possible 
obstructive sleep apnea.  The examiner concluded that review 
of the veteran's claims folder did not reflect any of those 
specific complaints during his military career that might 
have suggested that he had sleep apnea during his enlistment.  
The veteran was said not to meet the criteria for chronic 
fatigue syndrome, and it was less likely than not that he had 
chronic fatigue syndrome.

With regard to his breathing problem, physical examination, 
chest X-rays, and exercise oximetry were non-revealing.  His 
pulmonary function tests did show a possible occult asthma as 
noted by his elevated diffusion capacity of carbon monoxide 
in a single breath, and many elements of his history could 
have been consistent with this diagnosis.  The examiner 
opined that the veteran needed a Methacholine challenge test 
to exclude the possibility of occult asthma as the potential 
cause of his respiratory problem.  If this was found to be 
negative, then he should have a cardio-pulmonary exercise 
test to diagnose his respiratory condition and measure his 
exact functional impairment or limitation, if any.

A VA respiratory examination report dated in August 2004 
shows that the examiner indicated reviewing the veteran's 
entire claims folder in conjunction with conducting the 
examination.  The veteran reported symptoms including chronic 
cough and dyspnea on exertion.  He added that he had this for 
several years and that it was due to a possible exposure to 
toxins while in Operation Desert Storm.  He described the 
cough as non-productive with no hemoptysis and no wheezing.  
He could walk for short distances, then become short of 
breath and have to stop and rest.  He denied chest pain or 
ankle edema, reflux or sinus problems.  He was on no 
medication for this problem.  He was able to work full time 
as a security officer for the preceding nine months and was 
able to walk a mile before becoming a little winded.  He was 
able to climb up three flights of stairs without problem.  He 
had not lost any time from work due to cough or breathing 
problems.  He was able to perform his own activities of daily 
living and to do his own yard work.  He could also play 
basketball with his children despite becoming a little 
winded.  Physical examination of the ears, nose, and throat 
was normal.  Cardiovascular examination was normal.  
Pulmonary examination showed bilateral symmetric breath 
sounds, clear to auscultation.  There was no evidence of 
wheezing, rhonchi or rales.  There was a normal inspiratory 
and expiratory phase.  He had no cough during the 
examination.  He was able to talk in full sentences without 
difficulty.  A Methacholine challenge test conducted in May 
2004 was normal times two.  It was noted that 
musculoskeletal, cardiovascular, and pulmonary parenchymal 
structures were normal and unchanged from previous 
examination.  The examiner opined that the veteran had 
untreated gastroesophageal reflux disease and would benefit 
from treatment with appropriate medications.  This condition 
could possibly be causing the morning cough with occasional 
gagging sensation.  The examiner also noted that given the 
normal pulmonary function test, Methacholine challenge test 
results, and cardio-pulmonary exercise test, it would suggest 
that deconditioning was more likely the cause of the reported 
dyspnea.

A letter from the veteran dated in November 2004 shows that 
he reported fatigue after a few moments of exercise, and 
chronic cough and dyspnea on exertion after a few moments of 
exercise since his return from service.  He added that the 
cough would usually occur in the morning lasting 10 to 15 
minutes.

In light of the foregoing, the evidence supports a grant of 
service connection for a respiratory disorder, variously 
diagnosed as chronic bronchitis and exercise induced asthma.  
The service medical records have shown that as early as 
September 1992, the veteran reported a six month history of a 
chronic cough.  He was diagnosed with exercise induced 
asthma.  As his chronic cough and shortness of breath 
continued, he demonstrated intermittent treatment for 
symptoms associated with a respiratory disorder.

Following service, the veteran's symptoms continued resulting 
in a diagnosis of chronic bronchitis in August 1993, 
respiratory distress in January 1994, chronic bronchitis in 
July 1995, dyspnea on exertion in August 1997, bronchitis by 
history in September 2002, and deconditioning related dyspnea 
in August 2004.

After having considered all of the evidence of record, the 
Board concludes that the evidence suggests that the veteran 
has a variously diagnosed respiratory disorder that was 
initially manifested during his period of active service and 
that the medical evidence, both during service and recently, 
supports the conclusion that his currently diagnosed chronic 
respiratory disorder was of service origin.  Although there 
is a question as to the exact diagnosis, there appears to be 
no medical opinion evidence to contradict the fact that the 
veteran developed a respiratory disorder in service that has 
been chronic and has continued to the present.  The Board is 
of the opinion that the evidence is at the very least in 
equipoise.  Thus, the benefit of the doubt rule is for 
application; see 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 
(2005); and entitlement to service connection for a 
respiratory disorder, variously diagnosed as chronic 
bronchitis and exercise induced asthma, is granted.

The Board notes that with regard to the application of 38 
C.F.R. § 3.317, there is no competent evidence that the 
veteran has a respiratory disorder from an undiagnosed 
illness or a medically unexplained chronic multisymptom 
illness.  He therefore is not shown to have a "qualifying 
chronic disability" involving the claimed symptom.  See 38 
C.F.R. § 3.317(a)(2)(i).  Accordingly, the provisions of 38 
U.S.C.A. § 1117 and 38 C.F.R. § 3.317 are not applicable.

With regard to the issue of entitlement to service connection 
for fatigue, to include as due to an undiagnosed illness, the 
veteran's service medical records contain some reports of 
fatigue during service and this was noted on his 
demobilization paperwork dated in March 1993.  However, while 
the veteran has subjectively expressed different levels of 
fatigue to different VA examiners, there is no evidence of 
chronic fatigue or any neurologic abnormality.  In April 
2004, the VA examiner concluded that veteran did not meet the 
criteria for chronic fatigue syndrome, and it was less likely 
than not that he had chronic fatigue syndrome.  Additionally, 
his symptoms associated with fatigue were attributed to 
possible sleep apnea, but the examiner added that review of 
the veteran's claims folder did not reflect any of those 
specific complaints during service that might have suggested 
that he had sleep apnea during his enlistment.

The only evidence of record supporting the veteran's claim is 
his own lay opinion, as indicated in statements that he is 
tired or does not have as much energy as he used to, which is 
relevant only as to his own observation.  As indicated above, 
as a  layperson he is not competent to offer a medical 
diagnosis or determine the etiology of a medical problem, 
accordingly, his lay opinion does not constitute medical 
evidence and lacks probative value.  See Routen v. Brown, 10 
Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 
1988); YT v. Brown, 9 Vet. App. 195, 201 (1996); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

With regard to the application of 38 C.F.R. § 3.317, the 
evidence has demonstrated that the veteran does not have 
chronic fatigue syndrome from an undiagnosed illness or a 
medically unexplained chronic multisymptom illness.  He 
therefore is not shown to have a "qualifying chronic 
disability" involving the claimed symptom. See 38 C.F.R. § 
3.317(a)(2)(i).  Accordingly, the provisions of 38 U.S.C.A. § 
1117 and 38 C.F.R. § 3.317 are not applicable.  Based on the 
foregoing, the Board finds that the preponderance of the 
evidence is against the claim, and that the veteran's claim 
of entitlement to service connection for fatigue, to include 
as due to an undiagnosed illness, must be denied on any 
basis.  As previously stated, there is no
competent evidence associating fatigue with a diagnosed 
condition, or with a "qualifying chronic disability."  
Accordingly, the claim must be denied.

Higher disability ratings

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  It is necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2 (2005), and to 
resolve any reasonable doubt regarding the extent of the 
disability in the veteran's favor.  38 C.F.R. § 4.3 (2005).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2005).  Consideration of the 
whole-recorded history is necessary so that a rating may 
accurately reflect the elements of disability present.  
38 C.F.R. § 4.2 (2005); Peyton v. Derwinski, 1 Vet. App. 282 
(1991).  

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
 -- that the present level of the veteran's disability is the 
primary concern in a claim for an increased rating and that 
past medical reports should not be given precedence over 
current medical findings -- does not apply to the assignment 
of an initial rating for a disability when service connection 
is awarded for that disability.  Fenderson, 12 Vet. App. at 
126.  Instead, where a veteran appeals the initial rating 
assigned for a disability, evidence contemporaneous with the 
claim and with the initial rating decision granting service 
connection would be most probative of the degree of 
disability existing at the time that the initial rating was 
assigned and should be the evidence "used to decide whether 
an original rating on appeal was erroneous . . . ."  
Fenderson, 12 Vet. App. at 126.  If later evidence indicates 
that the degree of disability increased or decreased 
following the assignment of the initial rating, "staged" 
ratings may be assigned for separate periods of time based on 
facts found.  Id. 

When the requirements for a compensable rating of a 
diagnostic code are not shown, a noncompensable disability 
rating is assigned. 38 C.F.R. § 4.31 (2005). 

The veteran's service medical records reflect that he 
received treatment for a left ankle sprain on a number of 
occasions.  X-rays taken during service were negative for any 
type of bony injury.

A VA examination report dated in August 1993, shows that 
there was tenderness on pressure in the left contralateral 
ligaments.  There was no limitation of movements, including 
plantar and dorsiflexion, inversion and eversion.  There was 
no other deformity or limitation of motion.  The diagnosis 
was chronic sprain of the left ankle.

The July 1995 Persian Gulf Registry examination report shows 
that the veteran reported that he would get pain and swelling 
whenever he was very active.  Physical examination found no 
swelling and the ankle was nontender.  Range of motion was 
normal.  An X-ray of the left ankle was interpreted as not 
showing any acute bony injury.  The diagnosis was chronic 
left ankle sprain.

A VA orthopedic examination report dated in November 1997 
shows that the veteran reported intermittent swelling and 
pain on the posterior medial side of his left ankle, 
especially with activities such as playing basketball.  
Physical examination revealed identical exams of both the 
left and right ankles.  Range of motion was measured as 15 
degrees of dorsiflexion active and passive, and 35 degrees 
plantar flexion.  There was strong normal inversion and 
eversion, negative anterior drawer, no areas of swelling or 
tenderness and full strength with dorsiflexion and plantar 
flexion.

A private outpatient treatment record from the Caylor-Nickel 
Clinic dated in July 1998 shows a contusion to the left foot 
which caused some swelling and bruising around the left 
forefoot and ankle, with some limitation of motion of the 
lateral side of the left ankle.

A VA examination report dated in October 1998 shows that the 
veteran reported multiple inversion injuries to the left 
ankle with continued swelling and pain after heavy 
activities.  Physical examination revealed no edema compared 
to his right.  Range of motion was approximately 15 degrees 
of dorsiflexion, 30 degrees of plantar flexion, and full 
eversion and inversion.  He had a mild decrease in plantar 
flexion eversion resistive strength versus the right, 
however, this was quite mild.  He had no tenderness to 
palpation around any subtalar and tibial ankle joints.  His 
neurovascular status was intact.  X-rays showed no ostial 
chondral defects.  The assessment was multiple inversion 
injuries prior to this, with minimal plantar flexion eversion 
resistive strength, however, his range of motion was normal 
on his left which denies him to inhibit him any activities.  
It was normal for him to have swelling for a long period of 
time, especially after activities which seemed to be one of 
his major complaints, but his range of motion in the left 
lower extremity was normal.

A private hospital treatment record from the Blackford County 
Hospital dated in July 1999 shows that the veteran was 
treated for redness and swelling in the left ankle following 
a reported turning and popping while playing basketball.  X-
rays of the left ankle revealed soft tissue swelling 
overlying the lateral malleolus, but no evidence of 
dislocation, fracture, or acute osseous abnormality.  The 
diagnosis was left ankle sprain.

Private outpatient treatment records from T. E. Freeman, II, 
D.P.M., dated from September 1999 to October 1999, show that 
the veteran was treated for symptoms associated with his left 
ankle sprain.  He reported intermittent swelling and pain.  
Physical examination revealed no edema, but there was some 
swelling and tenderness.  He was said to be neurovascularly 
intact and muscle strength was normal.  He was treated with 
an unna boot and advised to use ice to reduce the swelling.  
A subsequent report shows that the veteran was prescribed 
orthotics in order to decrease pronation and stretch on the 
plantar fascia, to delay formation of bunions and hammertoes, 
to increase shock absorption, and prevent surgery.

By rating action dated in November 2001, the RO determined 
that the veteran's service-connected chronic left ankle 
sprain warranted an increased disability rating of 10 
percent, effective as of May 25, 1993 (the day following 
separation from service), on the basis of recurring pain on 
motion of the left ankle which resulted in some functional 
loss. 

A VA examination report dated in September 2002 shows that 
the veteran reported his left ankle would swell up whenever 
he would play a sport.  He added that he had no problems with 
his work.  He described that his ankle would turn easily, 
that he did not take any pain medication, and that it would 
become painful on little exertion.  The examiner indicated 
that the veteran did not use the ankle enough to gauge 
whether there was any fatigability, but it did not lack any 
coordination.  Physical examination revealed active reflexes, 
tenderness over the left ankle, and no swelling.  
Dorsiflexion was to 50 degrees, plantar flexion was to 35 
degrees, inversion was to 10 degrees, and eversion to 5 
degrees.  There was equal strength in the ankles, no weakness 
on movement, no pain on movement, no deformity, and no 
atrophy.

A VA examination report dated in May 2005 shows that the 
veteran reported a gradual increase in pain and instability 
of the left ankle.  He described pain with any significant 
activity, some weakness with distant walking, and swelling 
with over-use.  He added that he did not take any medication.  
When he would have a flare-up, the pain, swelling, and 
redness would last from six to eight hours.  He indicated 
wearing a inserts in his soles and would use an occasional 
air stirrup to support the ankle.  He noted spending about 
three to four hours daily on his feet and that they were sore 
by the end of the day.  He described the left ankle pain as 
six out of ten when bad and down to zero when he is not on it 
that much on many days.  Physical examination revealed that 
there was no swelling.  Dorsiflexion was at zero degrees and 
plantar flexion was 25 degrees.  His left ankle had a Drawer 
motion of three-fourths to one inch with a loud popping, 
scraping sound while going through this maneuver.  He was 
very tender over the lateral malleolus and dorsum of the mid 
foot.  Knee bends with flexion of the ankle triggered pain, 
but range of motion remained the same.  He added that he had 
never had any major episode that put him in bed for any 
length of time.  X-ray of the left ankle showed degenerative 
joint disease.  The assessment was chronic sprain with 
instability remaining in the left ankle with resulting 
degenerative joint disease.

The veteran's service-connected chronic left ankle sprain has 
been rated as 10 percent disabling pursuant to C.F.R. § 
4.71a, Diagnostic Code 5271 (2004), which provides the rating 
criteria for limitation of motion of the ankle.  Pursuant to 
Diagnostic Code 5271, a 10 percent evaluation is warranted 
when there is moderate limitation of motion.  To attain the 
maximum rating of 20 percent, the limitation of motion must 
be marked.

Normal range of ankle motion is identified as dorsiflexion of 
0 to 20 degrees and plantar flexion of 0 to 45 degrees.  See 
38 C.F.R. § 4.71, Plate II.

Chronic left ankle sprain prior to May 5, 2005

Prior to May 5, 2005, the Board finds that the criteria for 
an initial rating in excess of 10 percent have not been met.  
As set forth above, there is no objective evidence of 
limitation of motion of the left ankle.  38 C.F.R. § 4.71a, 
Diagnostic Code 5271. In November 1997, the veteran had 
dorsiflexion to 15 degrees and plantar flexion to 35 degrees.  
In October 1998, objective findings revealed 15 degrees of 
dorsiflexion and 30 degrees of plantar flexion.  The 
September 2002 VA examination revealed range of motion of 50 
degrees of dorsiflexion and 35 degrees of plantar flexion.  
The Board finds that these range of motion findings do not 
characterize moderate limitation of motion, nor has a medical 
professional ever characterized the veteran's limitation of 
motion as such.

The Board has also considered 38 C.F.R. §§ 4.40, 4.45, and 
4.59, in addressing the impact of functional loss, weakened 
movement, excess fatigability, incoordination, and pain.  In 
this case, however, the Board finds that the RO has already 
awarded the veteran a 10 percent disability rating based upon 
the provisions of 38 C.F.R. § 4.40 due to recurring pain on 
motion of the left ankle which resulted in some functional 
loss.  Notwithstanding this determination, the VA examination 
in September 2002 found that there was no lack of 
coordination, no weakness on movement, no pain on movement, 
no deformity, and no atrophy.

The Board has also reviewed additional potentially applicable 
codes, but can find no basis on which to assign an initial 
rating in excess of 10 percent for the left ankle disability 
prior to May 5, 2005.  For example, there is no evidence of 
service- connected ankylosis ratable under Diagnostic Codes 
5270 and 5272 (2005). Likewise, despite repeated imaging 
studies, the Board notes that there is no evidence of 
malunion of the os calcis or astragalus ratable under 
Diagnostic Code 5273 (2004); nonunion or malunion of the 
tibia or fibula, ratable under Diagnostic Code 5262 (2004); 
or of astragalectomy residuals, ratable under Diagnostic Code 
5274 (2004). Thus, these provisions do not provide a basis 
for assigning an initial rating in excess of 10 percent prior 
to May 5, 2005.

In summary, having identified no symptomatology in the 
objective medical evidence of record warranting an initial 
rating in excess of 10 percent for a left ankle disability 
prior to May 5, 2005, the Board finds that the preponderance 
of the evidence is against the veteran's claim.  Thus, the 
benefit of the doubt rule does not apply. 38 U.S.C. § 
5107(b)(West 2002 & Supp. 2005); see also Gilbert v. 
Derwinsk, 1 Vet. App. 49 (1990).



Chronic left ankle sprain, from May 5, 2005

Initially, the Board notes that the May 2005 VA examination 
report documents diagnostic findings of degenerative joint 
disease of the left ankle.  With any form of arthritis, 
painful motion is an important  factor of disability.  The 
intent of the rating schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned  joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  The joints should be tested for pain, 
on both active and passive motion, in weight-bearing and 
nonweight-bearing and, if possible, with  the range of the 
opposite undamaged joint.  38 C.F.R. 4.59 (2005).

Degenerative arthritis established by X-ray findings may be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes involved.  When however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under Diagnostic code 5003. 
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion. 38 C.F.R. 4.71a. 38 C.F.R. 4.71a, 
Diagnostic Code 5003 (2005).

After reviewing the evidence of record, the Board finds that 
the criteria for a disability rating of 20 percent from May 
5, 2005, have been met.  The May 2005 VA examination report 
found that the left ankle exhibited dorsiflexion of zero 
degrees and plantar flexion of 25 degrees.  These range of 
motion findings are indicative of moderate limitation of 
motion of the ankle.  For that reason, an additional 10 
percent disability rating is warranted for the left ankle.

There is no evidence that the veteran's left ankle is 
ankylosed, and thus consideration of Diagnostic Codes 5270 
and 5272 is not appropriate.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5270, 5272 (2005).

The Board has also considered 38 C.F.R. §§ 4.40, 4.45, and 
4.59, in addressing the impact of functional loss, weakened 
movement, excess fatigability, incoordination, and pain.  In 
this case, as discussed above, the RO has already awarded the 
veteran a 10 percent disability rating based upon the 
provisions of 38 C.F.R. § 4.40 due to recurring pain on 
motion of the left ankle which resulted in some functional 
loss.  There is no evidence of record that the veteran 
warrants an additional disability rating under these code 
provisions.

The veteran is competent to report his symptoms. However, to 
the extent that he has asserted that his left ankle is worse 
than the 20 percent evaluation contemplates, the medical 
findings do not support his contentions for an evaluation in 
excess of 20 percent.  The Board is aware of the fact that 
the veteran has pain in his ankle; however, the 20 percent 
evaluation contemplates marked limitation of motion of the 
ankle joint.

In summary, and for the reasons and bases set forth above, 
resolving the benefit of the doubt in the veteran's favor, 
the Board concludes that an increased rating to 20 percent is 
warranted under Diagnostic Code 5271.  38 U.S.C.A. § 5107(b); 
38 C.F.R.  § 3.102; Gilbert, supra. 

Extra-schedular consideration

Finally, the Board has considered whether the case should be 
referred for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2005).  In this regard, the Board notes that  
the veteran has not required any, let alone frequent, periods 
of hospitalization for his left ankle disability.  The 
veteran has alleged that his left ankle disability increases 
with exertion, but he has also indicated that he has not lost 
any time from work due to the disability.

There is no indication in the record of such an unusual 
disability picture that application of regular schedular 
standards is impractical, especially in the absence  of any 
marked interference with employment.  Impairment of tasks 
required in the veteran's employment is contemplated in the 
Rating Schedule, and is the basis for the disability ratings 
currently assigned.  The Board finds that the criteria for 
submission for an extra-schedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 237 (1996); Floyd v. Brown, 9 Vet. App.  88 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to service connection for a respiratory disorder, 
variously diagnosed as chronic bronchitis and exercise 
induced asthma, is granted.

Entitlement to service connection for fatigue, to include as 
due to an undiagnosed illness, is denied.

Entitlement to a disability rating in excess of 10 percent 
for service-connected chronic left ankle sprain, prior to May 
5, 2005, is denied.

Entitlement to a 20 percent disability rating for service-
connected chronic left ankle sprain, from May 5, 2005, is 
granted, subject to the law and  regulations governing the 
award of monetary benefits. 



____________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


